Epiphany Funds PROSPECTUS March Epiphany Faith and Family Values 100 Fund CLASS A AND CLASS C SHARES Trinity Fiduciary Partners LLC 306 W. 7th Street, Suite 616 Fort Worth, Texas76102 1-800-320-2185 www.epiphanyfund.com The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Epiphany Faith and Family Values 100 Fund 1 FEES AND EXPENSES 4 HOW TO BUY SHARES 5 HOW TO BUY SHARES 8 Opening An Account 8 Purchasing Shares 9 Minimum Investments 10 Automatic Investment Plans 10 Other Purchase Information 10 HOW TO REDEEM SHARES 11 Redeeming Shares 11 Redeeming By Mail 12 Telephone Redemptions 12 Redemptions-in-Kind 12 Redemption Fee 13 Additional Redemption Information 13 VALUING THE FUND’S ASSETS 14 DIVIDENDS, DISTRIBUTIONS AND TAXES 14 Dividends and Distributions 14 Taxes 14 MANAGEMENT OF THE FUND 15 SHAREHOLDER STATEMENTS AND REPORTS 15 PRIVACY POLICY FOR MORE INFORMATION 19 Epiphany Faith and Family Values 100 Fund Questions every investor should ask before investing in the Fund. What is the fund’s Objective? The Epiphany Faith and Family Values 100 Fund (“the Fund”) seeks long-term growth of capital from investments in companies whose business activities and practices are consistent with fundamental Christian moral and ethical principles.Prior to March 1, 2008, the Fund was known as the Epiphany Core Equity Fund. What is the fund’s investment strategy? The Fund seeks to achieve its investment objective by investing in companies in the Faith and Family Values 100 Index (the "Underlying Index").The Underlying Index was created by Trinity Fiduciary Partners, LLC in 2007.Trinity Fiduciary Partners, LLC (the "Adviser") also acts as the investment adviser to the Fund.The Underlying Index is made up of the 100 largest U.S.-based companies that meet certain qualitative and standardized criteria, discussed below.As of February 25, 2009, the average market capitalization of the companies contained in the underlying Index was approximately $20.2 billion. Based on guidelinesestablished by the United States Conference of Catholic Bishops and the moral and social justice teachings of the Catholic Church, companies will not be eligible for inclusion in the Underlying Index that: o Directly or indirectly participate in or support abortion through(1) the manufacture of abortifacients made specifically for and marketed for the purpose of enabling abortion; (2) own and/or operate facilities including hospitals that perform abortions; or (3) health insurance companies that provide coverage for abortions; o Manufacture contraceptives; o Engage in scientific research on human fetuses or embryos that (1) results in the end of pre-natal human life; (2) makes use of tissue derived from abortions or other life-ending activities; or (3) violates the dignity of a developing person.Specific activities include:a) embryonic stem cell research (ESCR); b) fetal tissue research or stem cell research derived from embryos; c) human cloning; o Have received cumulative fines or legal judgments in excess of $1 million relating to employee discrimination or human rights abuses in the past 2 years; o Have received cumulative fines or legal judgments in excess of $1 million relating to employee health or safety in the past 2 years; o Have received cumulative fines or legal judgments in excess of $1 million relating to environmental pollution in the past 2 years; o Produce pornographic or anti-family media content, including NC-17 rated movies, AO-rated video games and TV-MA rated television programs, sexually explicit videos, publications and software; topless bars; and sexually-oriented telephone and internet services; Eligible companies are further evaluated using a “report card” that considers additional factors, both positive and negative, before being added to the Underlying Index.Positive elements include: pro-family business practices and policies; production of quality basic products; positive environmental products or policies, and strong, shareholder-friendly corporate governance.Negative elements include:anti-family business practices and policies including corporate layoffs when company was profitable; alcohol manufacturers; manufacture of tobacco products; companies that are engaged in the payday lending industry; casino owners; working against employees right to organize; excessive executive compensation; distribution of pornographic media; evidence of financial contribution to organizations that promote and/or provide abortions; production and/or distribution of M-rated video games, R-rated movies and/or TV-14 television programming; distribution of contraceptives; production and/or distribution of media with anti-family themes; and promotion of homosexual organizations, events or periodicals.In order to be included in the Underlying Index, the company must have at least as many positive elements as negative elements. The Underlying Index is re-evaluated and may be reconstituted on an ongoing basis. The Fund will seek its investment objective by purchasing all or a statistically similar sampling of the securities held in the Underlying Index.However, the Fund may hold some securities that are not in the Underlying Index or were previously included in, but eliminated from, the Underlying Index.Whether to hold or sell a security removed from the Underlying Index is at the discretion of the Adviser who may opt to hold the security based on the security's anticipated appreciation, as a means to effect change in the activities or policies of the company or as a means to defer or eliminate associated trading costs associated with the sale of the security.The Fund may also hold cash in addition to the securities of companies within the Underlying Index, primarily as a means to pay redemption requests.Otherwise, the Fund intends to remain fully invested. You cannot buy shares of the Underlying Index directly and because of the costs incurred by the Fund, as well as those costs associated with owning shares of a mutual fund, the performance of the Underlying Index and the Fund will differ.Furthermore, it is not the intent of the Adviser to correlate precisely with the performance or holdings of the Underlying Index. The Fund will engage in a strategy of active corporate participation with regard to its stock holdings.The Fund will exercise its normal shareholder responsibilities, especially casting informed votes on proxies and shareholders’ resolutions in accord with its proxy voting guidelines (which are contained in the Fund's Statement of Additional Information).The goal of this strategy is to seek to influence corporate culture and to shape corporate policies in a manner that is consistent, in the Adviser's judgment, with the financial and moral goals of the Fund’s shareholders.In addition to proxy voting, these activities may include dialogue with corporate leadership, initiating or supporting shareholder resolutions, working with various religious and other groups who are working for corporate responsibility, writing letters to corporate executives and board members to advocate specific steps or to support or raise objections to a corporation’s activities and/or policies. It is not the Adviser's intent to correlate perfectly with the performance of the Underlying Index.Until such time as the assets of the Fund reach a certain level, the Fund will hold a statistical sampling of the securities represented in the Underlying Index.This may result in the performance of the Fund and the Underlying Index to differ. Under normal circumstances, the Fund's assets will be primarily invested in the common stocks of companies that make up the Underlying Index. what are the principal risks of investing in the fund? BECAUSE THE SECURITIES THE FUND HOLDS FLUCTUATE IN PRICE, THE VALUE OF YOUR INVESTMENT IN THE FUND WILL GO UP AND DOWN.YOU COULD LOSE MONEY.AN INVESTMENT IN THE FUND IS NOT A DEPOSIT OF A BANK AND IS NOT INSURED OR GUARANTEED BY THE FDIC OR OTHER GOVERNMENT AGENCY. The Fund is subject to several risks, any of which could cause an investor to lose money.Below are some specific risks of investing in the Fund. Stock Market Risk. Stock prices can decline overall due to changes in the economic outlook, interest rates, political events and numerous other factors. All stocks are subject to these risks. Investment Style Risk.The Adviser’s judgments about the attractiveness, value and potential appreciation of particular asset class or individual security in which the Fund invests may prove to be incorrect and there is no guarantee that the Adviser’s judgment will produce the desired results.In addition, the Fund may allocate its assets so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Fund’s value may be adversely affected. Security Risk.The value of the Fund may decrease in response to the activities and financial prospects of individual securities in the Fund’s portfolio. Moral Investing Risk.The Adviser invests in equity securities only if they meet both the Fund’s investment and moral requirements, and as such, the return may be lower than if the Adviser made decisions based solely on investment considerations. PERFORMANCE The bar chart and accompanying table shown below provide an indication of the risks of investing in the Fund by showing the performance of its Class N shares over the last year, and by showing how its average annualreturns compare over time with those of a broad measure of market performance.Class A and Class C shares do not have a full calendar year of performance so the Class N shares performance is provided below.Performance for the Class A and Class C shares would differ because of their respective fees and expenses.How the Fund performed in the past (before and after taxes) is not necessarily an indication of how it will perform in the future. Annual Total Returns During the period shown in the bar chart, the highest return for a quarter was (0.58)% (quarter ended June 30, 2008), and the lowest return for a quarter was (22.41)% (quarter ended December 31, 2008). The Fund’s Class N year-to-date return for the period ended December 31, 2008 was (30.49%). Average Annual Total Returns (for the periods ended December 31, 2008) (1)Class N shares commenced operations on January 8, 2007. (2)After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes.Actual after-tax returns depend on the investor's tax situation and may differ from those shown above.After-tax returns do not apply to investors who hold shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. (3)The Domini 400 SocialSM Index is a float-adjusted, market capitalization-weighted, common stock index of U.S. equities.It is a widely recognized benchmark for measuring the impact of social and environmental screening on investment portfolios. (4)The S&P 500 Total Return Index is a widely recognized, unmanaged index of common stocks prices, which reflects no deductions for fees, expenses or taxes.
